Citation Nr: 1530014	
Decision Date: 07/14/15    Archive Date: 07/21/15

DOCKET NO.  10-38 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1952 to October 1954, including combat service in Korea.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2015, the Board requested the opinion of a medical specialist from the Veterans Health Administration (VHA).  The requested opinion was received in June 2015.  Because the VHA opinion is fully favorable, the Board will proceed to the merits.


FINDINGS OF FACT

1.  The Veteran died in February 2009.  The death certificate lists prostatic cancer with metastasis as the cause of death. 

2.  Resolving doubt in favor of the Appellant, a disability of service origin caused or contributed substantially to cause the Veteran's death.


CONCLUSION OF LAW

The criteria for establishing service connection for the cause of the Veteran's death are met.  38 U.S.C.A. §§ 1110, 1154(a), 1310, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.312 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such a disability was either the principal or contributory cause of death.  See 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2014).  A service-connected disability is considered the "principal" cause of death when that disability, "singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto."  38 C.F.R. § 3.312(b).  A "contributory" cause of death is inherently one not related to the principal cause.  38 C.F.R § 3.312(c).  A contributory cause must be causally connected to the death and must have "contributed substantially or materially" to death, "combined to cause death," or "aided or lent assistance to the production of death."  Id. 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the claimant's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran's death certificate lists prostatic cancer with metastasis as the cause of death. 

The medical evidence shows that the Veteran was initially treated for prostate cancer in May 2004.  One private treating provider, Dr. Hobday, indicated there may have been an association between the Veteran's prostate cancer and his service.  Another private treating provider, Dr. Reed, and the June 2015 VHA urologist opined that the Veteran's prostate cancer was related to his service.  
The Board finds that the evidence is at least in equipoise as to whether the Veteran's fatal prostatic cancer with metastasis was related to his service.  Resolving doubt in favor of the Appellant, entitlement to service connection for the cause of the Veteran's death is established.


ORDER

Service connection for the cause of the Veteran's death is granted.




____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


